OPINION
Opinion By
Justice BRIDGES.
Daylen Gallman and DKG Associates, PLLC appeal the trial court’s order imposing a temporary injunction preventing Gallman from engaging in certain business activities. Gallman acted as counsel for U.S. Staffing, preparing employment contracts and transactional documents and providing all necessary legal services for U.S. Staffing. U.S. Staffing filed an application for temporary restraining order and temporary injunction and original petition seeking an order enjoining Gallman from starting a business that would compete, directly or indirectly, with U.S. Staffing. Appellants have filed an unopposed motion to dismiss the appeal in which they state the parties have fully and finally settled all matters in controversy between them and have executed a written settlement agreement. Appellees’ counsel does not oppose the motion.
This Court hereby grants the motion to dismiss and orders the appeal dismissed and that this decision be certified below for observance. See Tex.R.App. P. 42.1(a).